Case: 10-60030 Document: 00511300663 Page: 1 Date Filed: 11/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 22, 2010
                                     No. 10-60030
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk



HUI CHEN,

                                                   Petitioner,

versus

ERIC H. HOLDER, JR., U.S. Attorney General,

                                                   Respondent.




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A094 794 215




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Hui Chen, an illegal alien, who is a native and citizen of the People’s Re-
public of China, applied for asylum, withholding of removal, and relief under the
Convention Against Torture (“CAT”) based on his fear of persecution because of
his Christian religious beliefs, membership in an unauthorized home church,


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60030 Document: 00511300663 Page: 2 Date Filed: 11/22/2010

                                  No. 10-60030

and distribution of religious fliers in public. The immigration judge (“IJ”) denied
Chen’s application, and the Board of Immigration Appeals (“BIA”) dismissed his
administrative appeal.
      Chen argues that he established a well-founded fear of persecution, that
the IJ impermissibly ignored his friend’s persecution, that restrictions on the
practice of religion constitute persecution, that police knowledge of his religious
faith before his friend’s arrest is irrelevant, that the IJ impermissibly ignored
the distinction between memberships in government-authorized and under-
ground churches, that his asylum claim was analyzed under the wrong legal
standard, and that the BIA erred by failing to address objective evidence of per-
secution and in refusing to consider his CAT claim.
      As a threshold matter, the government argues that Chen did not exhaust
his CAT claim because he did not raise it before the BIA. In the brief submitted
to the BIA during his administrative appeal, Chen included a sentence setting
forth the legal standard in CAT cases and general statements about his friend’s
torture by police. Even if those statements were sufficient to present Chen’s
claim fairly, there is no basis for reversing the IJ’s denial of relief under the
CAT. See Omari v. Holder, 562 F.3d 314, 321-23 (5th Cir. 2009); Majd v. Gon-
zales, 446 F.3d 590, 597 (5th Cir. 2006).
      Next, we review the determination that Chen is ineligible for asylum and
withholding of removal under the substantial evidence standard, so reversal is
improper unless the evidence not only supports but also compels a contrary
conclusion. See Zhang v. Gonzales, 432 F.3d 339, 343-44 (5th Cir. 2005). The
IJ and BIA determined that Chen failed to establish past persecution or a well-
founded fear of persecution if returned to the People’s Republic of China. The
evidence does not compel a contrary conclusion. See Eduard v. Ashcroft, 379
F.3d 182, 187-94 (5th Cir. 2004). Because Chen has failed to establish eligibility
for asylum, he cannot meet the more stringent standard of eligibility for with-
holding of removal. See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).
      The petition for review is DENIED.

                                        2